958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Solomon HAMM, Petitioner.
No. 92-8001.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 18, 1992.

On Petition for Writ of Mandamus.
Solomon Hamm, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Solomon Hamm seeks a writ of mandamus directing the district court to provide him with transcripts of several pre-trial proceedings.   We deny the petition.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.   Kerr v. United States District Court, 426 U.S. 394, 402 (1976).   The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."   Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).


3
Indigent parties seeking collateral review are entitled to transcripts at government expense only after a judge has certified that the case presents a substantial question.  28 U.S.C. § 753(f) (1988).   Hamm has not made such a showing.   Because other adequate means of obtaining the relief he seeks are available, Hamm is not entitled to mandamus relief.


4
Accordingly, though we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
PETITION DENIED.